ORDER
Wallach, Judge:
Upon consideration of Defendant’s Consent Motion for Leave to Correct Ministerial Errors (the “Motion”); the Court having reviewed the pleadings and papers on file herein, all parties having consented to this Order, and good cause appearing therefor, it is hereby
Ordered that the Motion be, and hereby is, granted, and it is further
Ordered that the Department of Commerce, International Trade Administration (“ITA”) may correct any ministerial errors contained in Brass Sheet and Strip From Germany; Final Results of Antidumping Duty Administrative Reviews, 60 Fed. Reg. 38542 (July 27, 1995), which covers the fourth, fifth, and sixth administrative reviews; and it is further
Ordered that the ITA shall publish any amended final results incorporating any such corrections in the Federal Register within sixty days of the entry of this order; and it is further
Ordered that all parties to this action are granted leave to file amended complaints to take into account any changes in the final results resulting from the ITA’s actions pursuant to this Order, within thirty days of the publication of the amended final results.